DETAILED ACTION

Response to Amendment
	In the reply filed 8/27/2021, applicant amended Claims 1, 3, 7, 8, 10, 15, 17, and 21, and canceled Claim 14.  Claims 1-13 and 15-22 are currently pending. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-13 and 15-22 have been considered but are moot because the new ground of rejection does not rely on the references as they are applied in the instant rejection.  The rejection below has been updated in view of the amendments to the claims. 

Claim Rejections - 35 USC § 102 / Claim Rejections - 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 6-8, 13, 15, and 20-22 are rejected under 35 U.S.C. 102(a)(1) as being as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Hopping et al. (US 2005/0209563; hereinafter “Hopping 2005”).
With respect to Claims 1, 8, and 15, Hopping 2005 teaches a dialysis system (Figure 1) comprising:
a dialysis machine 10 including a housing (for example, see 60 and 234);
tubing (patient line 12) extendable between the dialysis machine and a patient for fluid delivery from a container to the patient during a dialysis treatment (Figure 1); 
a connector 238 attachable to the housing (to wall 234 via holder 232) and configured to receive at least an end of the tubing (see Figure 26 and paragraph [0060]); and 
a capacitive sensor 242 disposed in proximity to the connector (Figure 26; paragraph [0258]); 
wherein, prior to the dialysis treatment, a fluid is flowable through the tubing from the container to the end of the tubing at the connector (Figure 1 and paragraph [0259]) such that a presence of the fluid at the end of the tubing is detectable by the capacitive sensor (paragraph [0259]).
The system is configured to be used in a priming method (paragraphs [0253-0259]) comprising the steps of: attaching an end of the tubing to a connector 238 coupled to a housing 234 of the dialysis machine 10 (Figure 26 and paragraph [0060]); delivering fluid from a first container through the tubing to the connector (Figure 1 and paragraph [0259]); and detecting a presence of the fluid at the end of the tubing by a 
The capacitive sensor is configured to detect changes in capacitance that correspond to changes in the presence of fluid within the tubing (see paragraphs [0260-0261]; the machine pumps until the sensor senses a change from a dry condition to a wet condition and prompts the patient or operator via a display). 
Additionally, Hopping 2005’s sensor is a capacitive sensor, which is a type of non-contact sensor that senses the presence of fluid without direct contact.  Hopping suggests a variety of non-contact sensor types that may be used (for example, optical, ultrasonic, capacitive, or inductive sensors; see paragraph [0060]).  
However, in the event that Applicant does not clearly envisage Hopper 2005’s capacitive sensor as a non-contact sensor that detects the presence of fluid at a predetermined distance, the examiner takes official notice that it is extraordinarily well known in the art to use non-contact capacitive sensors for the detection of fluid.  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant invention to modify Hopping 2005’s capacitive sensor to be a non-contact capacitive sensor, in order to allow the presence of fluid within the tubing line to be determined without the need for direct fluid contact. 
		
	With respect to Claims 6, 13, and 20, Hopping 2005 teaches that the controller comprises a timer function for timing the fluid being pumped through the tubing to the connector.  In response to exceeding a predetermined time to detect a presence of the 
With respect to Claims 7 and 21, the capacitive sensor is disposed in the dialysis machine in proximity to the connector, such that a capacitance in the sensor changes in response to detecting the presence of the fluid within a predetermined distance to the sensor.  See paragraph [0259] and Figure 26. 
	With respect to Claim 22, Hopping 2005 teaches that the dialysis machine is a peritoneal dialysis machine. See entire disclosure, especially [0029] and [0097].

Claims 2-5, 9-12, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Hopping 2005 in view of Hopping (US 2003/0217961; hereinafter “Hopping 2003”).
With respect to Claims 2, 9, and 16, Hopping 2005 teaches the system and method as claimed, but does not specifically teach that the connector includes a hydrophobic filter.  However, Hopping 2003 teaches a similar dialysis system and priming method (Abstract), wherein the tubing connector comprises a hydrophobic vent that allows air but not fluid to escape [0022].  This vented tip allows the system to be primed without having to perform elevation balancing or controlled fluid metering [0022].  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant invention to modify Hopping 2005’s dialysis system and priming method to include a hydrophobic vent on the tubing connector, as suggested by Hopping 2003, in order to provide a well-known means for allowing air to escape from 

With respect to Claims 3-5, 10-12, and 17-19, Hopping 2005 teaches that the capacitive sensor is configured to detect the presence of fluid in the tubing (paragraphs [0257-0258]). The controller controls the dialysis system in response to the output of the capacitive sensor, such that dialysis treatment is performed in response to confirmation of presence of fluid in the tubing.  If fluid is not sensed, the pump with operate at ever decreasing speeds until the fluid is sensed.  See Paragraphs [0253-0261].  
Hopping 2005 teaches the dialysis system and method as claimed, and further teaches a display unit 66 for displaying information related to the treatment (paragraphs [0106] and [0259-0262]).  Hopping 2005, however, does not explicitly teach that alerts and/or alarms are generated in response to specific sensed operating conditions. 
However, it is extraordinarily well known in the art to provided alerts and/or alarms on a display screen of an extracorporeal treatment machine.  Hopping 2003 teaches a similar dialysis system and priming method (Abstract), wherein alerts and/or alarms may be provided on a display unit 40 or on a separate dedicated alarm display [0326].  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant invention to modify Hopping 2005’s dialysis system and priming method to provide alerts and alarms related to the operation status sensed by the capacitive sensor on the integrated display, as suggested by Hopper 2003, in order to provide a well-known means for displaying information related to the operation of the dialysis system.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip R Wiest whose telephone number is (571)272-3235.  The examiner can normally be reached on M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PHILIP R WIEST/Primary Examiner, Art Unit 3781